                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:20-CR-167-M-1

   UNITED STATES OF AMERICA

            v.
                                                                    ORDER
   LIAM MONTGOMERY COLLINS


       Before the Court is an unopposed motion by the Defendant to continue the detention

hearing in this matter for at least seven days. For good cause shown based on the Defendant’s

need for additional time to prepare for the detention hearing, and finding that allowance of the

motion would serve the ends of justice, the motion to continue the detention hearing is GRANTED,

and the detention hearing is taken off the December 9, 2020 calendar and set for December ____,

2020 at _________.

       SO ORDERED. This ____ day of December, 2020.




                                                   JAMES E. GATES
                                                   United States Magistrate Judge
